Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The claims filed 11/15/2019 are being considered for examination. Claims 1-6 are being considered for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a comparing device configured to indicate when the measured rotation speed of the inertia drive member at the end of each energy transfer phase is higher by the certain percentage than the measured rotation speed of the inertia drive member at the very beginning of each energy transfer phase” and “a signal emitting device is configured to communicate with said comparing device and to be activated to emit the fault signal when said predetermined percentage has been indicated by said comparing device” in claim 5, and 
“a comparing device configured to indicate when the measured rotation speed of the inertia drive member at an end of each energy transfer phase is higher by a certain percentage than the measured rotation speed of the inertia drive member at a very beginning of each energy transfer phase”, and “a signal emitting device configured to communicate with the comparing device and to be activated to emit a fault signal when the predetermined percentage has been indicated by the comparing device” in claim 6.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claims 1, 5 and 6, the claims recite “emitting a fault signal when the measured rotation speed at the end of each energy transfer phase is higher by a certain percentage than the measured rotation speed at the very beginning of each energy transfer phase” (Claim 1), “a comparing device is configured to indicate when the measured rotation speed of the inertia drive member at the end of each energy transfer phase is higher by the certain percentage than the measured rotation speed of the inertia drive member at the very beginning of each energy transfer phase” (Claim 5), and “a comparing device configured to indicate when the measured rotation speed of the inertia drive member at an end of each energy transfer phase is higher by a certain percentage than the measured rotation speed of the inertia drive member at a very beginning of each energy transfer phase” (Claim 6); However, the specification describes emitting an alert to an operator (Page 3) only when a decrease in speed is detected from the beginning to the end of an energy transfer phase as illustrated by the reduction in speed % over time in Figure 2 and as described in Page 5, Paragraph 3 “On the other hand, the curves C and D shown in the graph of Fig. 2 illustrate two different energy transferring phases which are not approved. The reason is that the drive member has a residual rotation speed at the end of the generated pulse of about 30 % (C) and 50 % (D) of the speed at the beginning of the pulse which indicates that the kinetic energy of the drive member has not been satisfactory transferred to the receiving member. Correction is required.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claims 5 and 6, claim limitations “a comparing device configured to indicate when the measured rotation speed of the inertia drive member at the end of each energy transfer phase is higher by the certain percentage than the measured rotation speed of the inertia drive member at the very beginning of each energy transfer phase” and “a signal emitting device is configured to communicate with said comparing device and to be activated to emit the fault signal when said predetermined percentage has been indicated by said comparing device” in claim 5, and “a comparing device configured to indicate when the measured rotation speed of the inertia drive member at an end of each energy transfer phase is higher by a certain percentage than the measured rotation speed of the inertia drive member at a very beginning of each energy transfer phase”, and “a signal emitting device configured to communicate with the comparing device and to be activated to emit a fault signal when the predetermined percentage has been indicated by the comparing device” in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (PG Pub No. US 2011/0214894) in view of Mueller et al. (Patent No. US 6,167,606).

Regarding Claim 1, Harada et al. discloses a method for detecting an oil level in a hydraulic pulse unit of an impulse type power wrench (Paragraph 0001, 0035-0036, 0091-0094; hydraulic pulse tool, detect oil leakage of the oil pulse unit), 
wherein the pulse unit comprises an oil filled pulse chamber (Paragraph 0039; oil filled at inside of oil pulse unit), 
a motor driven inertia drive member (Paragraph 0036-0039; driving motor connected to oil pulse unit), and 
a kinetic energy receiving member connected to an output shaft and intermittently coupled to the inertia drive member via at least one oil cushion to receive kinetic energy from the inertia drive member during repeated energy transfer phases, the method comprising (Paragraph 0036-0040; oil pulse tool intermittently transmits rotational strike force to a front end tool by exerting rotational force and strike force to output shaft connected to oil pulse unit):
emitting a fault signal (Paragraph 0094; notification may be carried out under conditions where continuous use may no longer be suitable, lighting LED, sounding a buzzer).
Harada et al. does not disclose:
measuring a rotation speed of the inertia drive member at a very beginning of each energy transfer phase
measuring the rotation speed of the inertia drive member at an end of each energy transfer phase,

emitting a fault signal when the measured rotation speed at the end of each energy transfer phase is higher by a certain percentage than the measured rotation speed at the very beginning of each energy transfer phase.
In the same field of pulse tools, Mueller et al. discloses a known method comprising:
measuring a rotation speed of the inertia drive member at a very beginning of each energy transfer phase (Column 3, line 19- Column 5, line 31, figure 2; motor speed sensed by a motor speed sensor and recorded at each impulse along with the resulting moment emitted to the screw connection dependent upon the motor speed with time, screwdriving moment used as characteristic variable K, sensors used to determine emitted moment K, K values at the beginning and end of the energy transfer phase as illustrated in Figure 2),
measuring the rotation speed of the inertia drive member at an end of each energy transfer phase (Column 3, line 7- Column 5, line 31, figure 2; motor speed sensed by a motor speed sensor and recorded at each impulse along with the resulting moment emitted to the screw connection dependent upon the motor speed with time, screwdriving moment used as characteristic variable K, sensors used to determine emitted moment values at the beginning and end of the energy transfer phase as illustrated in Figure 2),
comparing the measured rotation speed of the inertia drive member at the end of each energy transfer phase with the rotation speed of the inertia drive member measured at the very beginning of each energy transfer phase (Column 3, line 7-Column 5, line 31, figure 2; 
emitting a fault signal when the measured rotation speed at the end of each energy transfer phase is higher by a certain percentage than the measured rotation speed at the very beginning of each energy transfer phase (Column 3, line 7-Column 5, line 31, figure 2; relationships and comparison between the drive variables for the energy transfer phase illustrated in figure 2, emitted moment values detected and compared to Kreq by comparator, screwdriving process interrupted occurs if ΔK≤0, screwdriving process interruption occurs at the end of the energy transfer phase illustrated in figure 2 because the measured rotational speed K4 is higher by a percentage than the measured rotational speed K1, indication device 27 provides the operator with information about the screwdriving operation).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Harada et al. to incorporate the teachings of Mueller et al. to include measuring rotational speeds of the inertia drive members at the beginning and end of each energy transfer phase, comparing them and emitting a fault signal when the rotational speeds differ by a certain percentage. Doing so would help prevent incorrectly tightened screws, which could prevent high error elimination costs in a production environment as disclosed by Mueller et al. (Paragraph 0003, 0004), as well as detect and prevent operation of an oil pulse unit during an unsuitable condition such as an oil leak, where the rotation resistance is reduced and the torque becomes higher, resulting in a reduced pass time period and passing the strike position as disclosed by Harada et al. (Paragraph 0088-0095).

Regarding Claim 2, the combination of Harada et al. and Mueller et al. discloses the method according to claim 1, 
further comprising emitting a warning signal when fault signals are emitted at a certain proportion of a number of generated pulses (Harada et al., Paragraph 0092-0096, figure 14; time periods and torque recorded at each pulse operation, deterioration notifications (147) issued when recorded values compared to reference values, notification signal such as LED, buzzer or display).

Regarding Claim 3, the combination of Harada et al. and Mueller et al. discloses the method according to claim 2, 
wherein said certain proportion has two or more different levels to initiate warning signals of different levels of urgency as to a condition of the pulse unit (Harada et al., Paragraph 0092-0096, figure 14; time periods and torque recorded at each pulse operation, deterioration notifications (147) issued when recorded values compared to reference values, notification signal such as LED, buzzer or display, different notification levels 147 and 149 as illustrated in figure 14).

Regarding Claim 4, the combination of Harada et al. and Mueller et al. discloses the method according to claim 3, 
wherein said two or more levels comprise a lower proportion level for indicating a reduced efficiency of the pulse unit, and a higher proportion level for indicating an immediate service need for the pulse unit (Harada et al., Paragraph 0092-0096, figure 14; time periods and torque recorded at each pulse operation, deterioration notifications (147) issued when recorded 

Regarding Claim 5, the combination of Harada et al. and Mueller et al. discloses a system for carrying out the method according to claim 1, comprising:
an impulse wrench having a hydraulic pulse unit with a motor driven inertia drive member and an energy receiving member connected to an output shaft (Harada et al., Paragraph 0001, 0035-0036-0040; hydraulic pulse tool, driving motor connected to oil pulse unit, oil pulse tool intermittently transmits rotational strike force to a front end tool by exerting rotational force and strike force to output shaft connected to oil pulse unit), 
a speed sensor provided to measure an instantaneous rotation speed of the inertia drive member during each energy transfer phase of the pulse unit (Mueller et al., Paragraph 0017, figure 2; rotation speed detected with rotational speed sensors at each pulse output),
a comparing device configured to indicate when the measured rotation speed of the inertia drive member at the end of each energy transfer phase is higher by the certain percentage than the measured rotation speed of the inertia drive member at the very beginning of each energy transfer phase (Mueller et al., Column 3, line 7-Column 5, line 31, figure 2; relationships and comparison between the drive variables for the energy transfer phase illustrated in figure 2, emitted moment values detected and compared to Kreq by comparator, screwdriving process interrupted occurs if ΔK≤0, screwdriving process interruption occurs at the end of the energy transfer phase illustrated in figure 2 because the measured rotational speed K4 is higher by a percentage than the measured rotational speed K1, indication device 27 provides the operator with information about the screwdriving operation), and

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Harada et al. to incorporate the teachings of Mueller et al. to include a speed sensor for measuring rotational speeds of the inertia drive members during each energy transfer phase, a comparing device for comparing them and a signal emitting device for emitting a fault signal when the rotational speeds differ by a certain percentage. Doing so would help prevent incorrectly tightened screws, which could prevent high error elimination costs in a production environment as disclosed by Mueller et al. (Paragraph 0003, 0004), as well as detect and prevent operation of an oil pulse unit during an unsuitable condition such as an oil leak, where the rotation resistance is reduced and the torque becomes higher, resulting in a reduced pass time period and passing the strike position as disclosed by Harada et al. (Paragraph 0088-0095).

Regarding Claim 6, Harada et al. a system comprising:

Harada et al. does not disclose:
a speed sensor provided to measure an instantaneous rotation speed of the inertia drive member during each energy transfer phase of the pulse unit,
a comparing device configured to indicate when the measured rotation speed of the inertia drive member at an end of each energy transfer phase is higher by a certain percentage than the measured rotation speed of the inertia drive member at a very beginning of each energy transfer phase, and
a signal emitting device configured to communicate with the comparing device and to be activated to emit a fault signal when the predetermined percentage has been indicated by the comparing device.
In the same field of pulse tools, Mueller et al. discloses a known method comprising:
a speed sensor provided to measure an instantaneous rotation speed of the inertia drive member during each energy transfer phase of the pulse unit (Mueller et al., Paragraph 0017, figure 2; rotation speed detected with rotational speed sensors at each pulse output),
a comparing device configured to indicate when the measured rotation speed of the inertia drive member at an end of each energy transfer phase is higher by a certain percentage than the measured rotation speed of the inertia drive member at a very beginning of each energy transfer phase (Mueller et al., Column 3, line 7-Column 5, line 31, figure 2; relationships and 
a signal emitting device configured to communicate with the comparing device and to be activated to emit a fault signal when the predetermined percentage has been indicated by the comparing device (Mueller et al., Column 3, line 7-Column 5, line 31, figure 2; relationships and comparison between the drive variables for the energy transfer phase illustrated in figure 2, emitted moment values detected and compared to Kreq by comparator, screwdriving process interrupted occurs if ΔK≤0, screwdriving process interruption occurs at the end of the energy transfer phase illustrated in figure 2 because the measured rotational speed K4 is higher by a percentage than the measured rotational speed K1, indication device 27 provides the operator with information about the screwdriving operation).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Harada et al. to incorporate the teachings of Mueller et al. to include a speed sensor for measuring rotational speeds of the inertia drive members during each energy transfer phase, a comparing device for comparing them and a signal emitting device for emitting a fault signal when the rotational speeds differ by a certain percentage. Doing so would help prevent incorrectly tightened screws, which could prevent high error elimination costs in a production environment as disclosed by Mueller et al. (Paragraph 0003, 0004), as well as detect and prevent operation of an oil pulse unit during an unsuitable condition such as an oil 
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687